Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00816-CR

                                       IN RE Jonathan L. BOLDEN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Jonathan Bolden filed this pro se petition for writ of mandamus on November 24,

2014, complaining of the trial court’s failure to rule on his application for writ of habeas corpus in

the underlying criminal proceeding. Relator has been appointed trial counsel to represent him in

connection with the criminal charges currently pending against him. We conclude that any original

proceeding on the issue raised should be presented by relator’s trial counsel. Relator is not entitled

to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The

absence of a right to hybrid representation means relator’s pro se mandamus petition will be treated

as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806,




1
  This proceeding arises out of Cause No. 20014CR0957, styled The State of Texas v. Jonathan L. Bolden, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                 04-14-00816-CR


806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                PER CURIAM




                                              -2-